United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2260
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Darla Louise Sanders,                   *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: January 19, 2006
                                Filed: February 16, 2006
                                 ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      A jury found Darla Louise Sanders guilty of conspiring to possess
methamphetamine and marijuana with intent to distribute, in violation of 21 U.S.C.
§ 846. The district court1 sentenced her to 132 months in prison and 5 years of
supervised release, and she appeals.

     Sanders challenges the sufficiency of the evidence to support her convictions.
Viewing the evidence in the light most favorable to the jury’s verdict, we conclude

      1
       The Honorable Lawrence Piersol, Chief Judge, United States District Court for
the District of South Dakota.
that it is sufficient. See United States v. Causor-Serrato, 234 F.3d 384, 387-88 (8th
Cir. 2000) (standard of review; elements of conspiracy). In short, the jury was entitled
to believe the government witnesses and disbelieve the defense witnesses. See United
States v. Fellers, 397 F.3d 1090, 1099 (8th Cir.), cert. denied, 126 S. Ct. 415 (2005).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -2-